DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 7318713).
Regarding claim 2, Xu discloses  method of processing polymeric foam material comprising: providing an extruder including a screw mounted in a barrel, the screw designed to include a mixing section and a downstream end of the screw (Figure 2, col 4 lines 35-48, col 5 lines 1-5, and 12-22, col 10, line 19-40); 10020165.1Application No.: 16/572,9723 Docket No.: T0428.70161US03 Response to Election/Restriction Requirement & Preliminary Amendment rotating the screw to convey polymeric material downstream in a processing space within the barrel while maintaining a certain back pressure on the screw when the screw rotates to convey polymeric material (Figure 2, col 4, line 12-20,col 5, line 6-16 ); introducing blowing agent from a blowing agent source through a blowing agent port formed in the barrel at a blowing agent receiving section of the screw to form a mixture of blowing agent and polymeric material in the processing space, wherein the blowing agent has certain concentration in the mixture (Figure 2, col 4 lines 35-38); moving the screw in a downstream direction in the barrel to an injection position to inject a shot of polymeric material and blowing agent into the mold, the shot having a certain volume (Figure 2 col 4, lines 35-48); and recovering a polymeric foam article from the mold, wherein a mixing volume is defined as the volume of the mixture of blowing agent and polymeric material in the processing space between the blowing agent receiving location of the screw and the downstream end of the screw when the screw is in the injection position (Figure 2, col 4, lines 35-48, col 5 lines 1-25). Further Xu fails to explicitly disclose the method operates at an effective solubility ratio characterized by:   wherein the effective solubility ratio characterized by

    PNG
    media_image1.png
    19
    348
    media_image1.png
    Greyscale

 As the method disclosed in Xu is similar from the recited system, therefore one ordinary skilled would be able to have the recited solubilty ratio involving routine experimentation. Further, re: the limitation that the solubility is greater than 1500, it would have been obvious to one of ordinary skilled in the art at the time of invention was made to modify Xu, since the general conditions of the claim are disclosed in the prior art , the optimum or workable range of the parameters for solubilty ratio i.e. pressure, Pb, blowing agent concentration C and Vr (Vs/Vm) ; where Vs is the volume of the polymeric material and Vm is the mixing volume of the blowing agent and polymeric material., the pressure range (col 10, line 30-35), blowing agent (nitrogen, col 5 line 58-59)  and polymeric material (polyolefin) are same as disclosed in applicant’s disclosure hence it involves only routine skilled in the art , for the purpose of processing polymeric foam material in a mold (Figure 2, col 4, lines 35-48, Xu).
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding Claim 3, Xu discloses forming a single- phase solution of polymeric material and blowing agent in the processing space and injecting the single-phase solution into the mold (col 5, line 4-6).
Regarding claim 4, Xu discloses the blowing agent is nitrogen (Col 5, line 58-59).
Regarding Claim 5, Xu discloses maintaining a back pressure of at least 2000 psi (col 10, line 30-35).
Regarding Claim 6, the limitation is that Vr is at least 2.5 , Xu didn’t specifically discloses the Vr is at least 2.5 , however   it would have been obvious to one of ordinary skilled in the art at the time of invention was made to modify Xu, since the general conditions of the claim are discloses in the prior art , the optimum or workable range of the parameters for Vr (Vs/Vm) ; where Vs is the volume of the polymeric material and Vm is the mixing volume of the blowing agent and polymeric material., involves only routine skilled in the art , for the purpose of processing polymeric foam material in a mold (Figure 2, col 4, lines 35-48, Xu).
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
 .
12. 	Regarding Claim 7, the effective solubility ratio is at least 2000, Xu didn’t specifically discloses solubility ratio is at least 2000, however it would have been obvious to one of ordinary skilled in the art at the time of invention was made to modify Xu, since the general conditions of the claim are discloses in the prior art , the optimum or workable range as claimed of the parameters for solubilty ratio i.e. pressure, Pb, blowing agent concentration C and Vr (Vs/Vm) ; where Vs is the volume of the polymeric material and Vm is the mixing volume of the blowing agent and polymeric material., Xu discloses that the pressure Pb is maintained at least at 2000 psi as recited in above claim 5 (col 10, line 30-35).  Further the blowing agent is nitrogen (Col 5, line 58-59)  and the polymeric material polyolefin (col 14, line 2) which are same as discloses in the applicant’s disclosure hence it involves only routine skilled in the art , for the purpose of processing polymeric foam material in a mold (Figure 2, col 4, lines 35-48, Xu).  
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding Claim 8, the effective solubility ratio is at least 2300, Xu didn’t specifically discloses solubility ratio is at least 2300, however it would have been obvious to one of ordinary skilled in the art at the time of invention was made to modify Xu, since the general conditions of the claim are discloses in the prior art , the optimum or workable range as claimed of the parameters for solubilty ratio i.e. pressure, Pb, blowing agent concentration C and Vr (Vs/Vm) ; where Vs is the volume of the polymeric material and Vm is the mixing volume of the blowing agent and polymeric material., Xu discloses that the pressure Pb is maintained at least at 2000 psi as recited in above claim 5 (col 10, line 30-35).  Further the blowing agent is nitrogen (Col 5, line 58-59)  and the polymeric material polyolefin (col 14, line 2) which are same as discloses in the applicant’s disclosure hence it involves only routine skilled in the art , for the purpose of processing polymeric foam material in a mold (Figure 2, col 4, lines 35-48, Xu).  
	A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
     Regarding Claim 9, the screw includes a restriction element positioned upstream of the blowing agent port (Figure 5, col 10, line 19-22).
   	Regarding Claim 10, the blowing agent receiving section of the screw is comprised of a wiping section including an unbroken screw flight (Col 11, line 22-26).
 	Regarding Claim 11, Xu discloses that the screw comprises a mixing section downstream of the blowing agent receiving location (Figure 2, Col 4, line 45-46 ).
	Regarding Claim 12, Xu discloses that the mixing section has an L:D ratio of between 0 and 3. The examiner interprets the claim that length of the mixing section may be between about 0 and 3 times the screw diameter.  (Claim 1, Xu discloses that L:D ratio is 2:1 i.e. length is two times the screw diameter ).
	Regarding Claim 13, Xu discloses the downstream end of the screw does not include a valve (Figure 1, system 10a does not include a valve, as shown in Figure 2, tip valve-49).
	Regarding Claim 14, Xu discloses the polymeric foam article has an average cell size of less than 100 microns (Col 13, line 30-31).
	Regarding Claim 15, Xu discloses extruder includes a single valve to limit upstream flow of polymeric material and blowing agent (Figure 2, col 5, line 12- 22).
	Regarding Claim 16, Xu discloses the barrel comprises a modular barrel extension attached to a downstream end of a barrel section (Figure 2, col 2, line 52-60 ).
	Regarding Claim 17, Xu discloses the blowing agent port is formed in the modular barrel extension (Figure 2-3, col 2, line 52-59, col 4 , line 42-43, blowing agent port-42).
	Regarding Claim 18, Xu discloses the screw comprises a screw extension attached to a downstream end of a screw section (Figure 2, col 2, line 52-59).
Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)-272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741